Motion by defendant (appellant) to reverse a judgment of the County Court, Queens County, rendered June 26, 1959, after a jury trial, convicting him of burglary in the third degree and petit *815larceny, and sentencing him to serve a term of 5 to 10 years for the burglary and suspending sentence for the larceny; and for a new trial. The motion is made on the ground that defendant has been deprived of his statutory right of appeal because of the court stenographer’s unreasonable delay in filing a transcript of the trial minutes after defendant filed his notice of appeal (Code Crim. Pro., § 456). Motion granted; judgment reversed on the law, and new trial ordered. The findings of fact made in the trial court have not been considered. On March 10, 1961, defendant made a prior motion for the same relief, based on the fact that a transcript of the stenographic minutes of the trial had not yet been filed in the office of the clerk of the court, as required by the statute (Code Crim. Pro., § 456). Said motion was denied by this court on April 3, 1961 {ante, p. 665), “without prejudice to renewal in the event that the typewritten transcript be not filed by April 30, 1961.” The transcript not having been filed, the defendant, on May 5, 1961, made the instant motion to reverse the judgment. It is conceded that the transcript has not been filed and that it is still unavailable. Under the circumstances, there is no alternative other than to reverse the judgment and to order a new trial (cf. People v. De Mayo, 2 A D 2d 985). Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.